DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/28/2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/28/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by KATO (US 20180077330 A1) in view of Davies (US 20150066293 A1)
Regarding claims 1, 9 and 17, KATO (Fig. 3) discloses a method of operating a rear wiper system (rear wiper 22) of a vehicle (see Fig. 2), said method comprising: monitoring an operational status of a full display mirror system of the vehicle (see paragraph [0035] “… as illustrated in FIG. 5, a display to prompt an occupant not to forget to instruct stopping of the wiper operation may be performed by displaying the wiper operation state by, for example, displaying " REAR WIPER ON" on the monitor 14”).
Kato does not explicitly teach automatically activating the rear wiper system when the full display mirror system is switched from an active mode to an inactive mode. However, Davies (Fig. 1) teaches automatically activating the rear wiper system when the full display mirror system is switched from an active mode to an inactive mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system when the full display mirror system is switched from an active mode to an inactive mode, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 2, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein automatically activating the rear wiper system comprises automatically activating the rear wiper system if a front wiper system of the vehicle is in an active mode when the full display mirror system is switched from the active mode to the inactive mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 3, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches monitoring an operational status of the front wiper system, wherein the active mode of the front wiper system is defined by an automatic mode, a low mode, and a high mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the 

Regarding claim 4, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein automatically activating the rear wiper system comprises automatically activating the rear wiper system if the rear wiper system is in an active mode when the full display mirror system is switched from the active mode to the inactive mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.
Regarding claim 5, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Kato teaches monitoring an operational status of the rear wiper system, wherein the active mode of the rear wiper system is defined by an intermittent mode and an on mode (see paragraph [0035] “… as illustrated in FIG. 5, a display to prompt an occupant not to forget to instruct stopping of the wiper operation may be performed by displaying the wiper operation state by, for example, displaying " REAR WIPER ON" on the monitor 14”) and at least ¶ [0043]. 

Regarding claim 6, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein the active mode of the rear wiper system is defined by a rear wiper activation interval, wherein automatically activating the rear wiper system comprises activating the rear wiper system before a next scheduled wiper activation in the rear wiper activation interval (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 7, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein automatically activating the rear wiper system comprises performing a single wiper activation (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes and at least ¶ [0043]. 
Regarding claim 8, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein the full display mirror system is incorporated in a rearview mirror of the vehicle, the method further comprising providing a reflective view from the rearview mirror when the full display mirror system is switched from the active mode to the inactive mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include the full display mirror system is incorporated in a rearview mirror of the vehicle, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 10, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches a front wiper system, wherein said control unit is further configured to automatically activate said rear wiper system if said front wiper system is in an active mode when said full display mirror system is switched from the active mode to the inactive mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the 

Regarding claim 11, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein said control unit is further configured to monitor an operational status of said front wiper system, wherein the active mode of said front wiper system is defined by an automatic mode, a low mode, and a high mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include automatically activating the rear wiper system comprises automatically activating the rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 12, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein said control unit is further configured to automatically activate said rear wiper system if said rear wiper system is in an active mode when said full display mirror system is switched from the active mode to the inactive mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 13, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein the active mode of the rear wiper system is defined by a rear wiper activation interval, said control unit further configured to automatically activate the rear wiper system before a next scheduled wiper activation in the rear wiper activation interval (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 14, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein said control unit is further configured to deactivate said rear wiper system when said full display mirror system is in an active mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 15, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein said control unit is further configured to automatically deactivate said rear wiper system from an active mode when said full display mirror system is in the active mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”) and at least ¶ [0043]. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 16, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein said control unit is further configured to prevent said rear wiper system from switching from an inactive mode to an active mode when said full display mirror system is in the active mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 18, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein deactivating the rear wiper system comprises automatically deactivating the rear wiper system from an active mode when the full display mirror system is in the active mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 19, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches wherein deactivating the rear wiper system comprises preventing the rear wiper system from switching from an inactive mode to an active mode when the full display mirror system is in the active mode (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is  as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Regarding claim 20, KATO, as modify by Davies discloses the claimed invention substantially as explained above. Further, Davies teaches further comprising causing a rearview window washer system of the vehicle to operate normally regardless of the operational status of the full display mirror system (see paragraph [0036] “the control unit 50 is configured to make a determination that the driver may be about to look into the rear view mirror 22 or is actually looking through/into the rear view mirror 22…. “the system 80 is configured automatically to cause the rear windscreen wiper 26 to wipe the rear windscreen 20. As such the system 80 automatically provides one or more wipes of the rear windscreen 20 in response to driver behavior”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATO to include said control unit is further configured to automatically activate said rear wiper system, as taught by Davies in order to enable by the vehicle user to execute supplementary wipes in replacement of regular intermittent or regular constant wipes.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663